DETAILED ACTION
Applicant's amendments and remarks, filed 11/6/20, are fully acknowledged by the Examiner. Currently, claims 1 and 3-21 are pending with claims 1, 3 and 19 amended.  The following is a complete response to the 11/6/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 9,044,243).
Regarding claim 1, Johnson teaches a surgical instrument (100), comprising: an end effector configured to engage tissue (110), the end effector comprising a first jaw and a second jaw pivotally coupled to one another (122a-b pivotally coupled as in at least Fig. 2a-b);
a first actuator operatively coupled to the end effector and configured to be actuated to cause the end effector to move the end effector between and open configuration and a closed configuration (130a causing the end effector to close as in at least Figs. 3a-b and 4a-5); and a second actuator operatively
coupled to the end effector (130b to translate 161 to cut tissue as in Fig. 6-7); wherein the first actuator and the second actuator are each configured to move between a first position and a second position (Figs 3a-f, both 130a-b in first positions in Fig. 3a, and second positions in Fig. 3b and 3f); wherein the second actuator is configured to be actuated to move from the first position to the second position and thereby cause a cutting element to translate along the end effector to cut tissue grasped by the first and second jaws (130b moves from a first to second position to translate 161 to cut tissue as in Fig. 6-7), moving the second actuator to the second position is configured to cause the first actuator to move to the second position (moving 130b to the second position would force 130a to the second position, looking at Figs. 3a-b, given 130b can only reach the second position with 130a in the 
Johnson teaches the cutting element translating along the end effector relative to the first and second jaws to cut tissue grasped by the first and second jaws (Figs. 6-7).
Regarding claim 3, Johnson teaches wherein moving the first actuator from the first position to the second position is configured to cause the end effector to move from the open configuration to the closed position (130a moves the jaws closed as in Fig. 4-5).
Regarding claim 7, Johnson teaches wherein a force required to move the second actuator to the second position when the first actuator and the second actuator are in the first position is greater than a force required to move the second actuator to the second position when the first actuator is in the second position and the second actuator is in the first position (more force is required to move 130b to the second position in Fig. 5 from Fig. 4, compared to from Fig. 6 to Fig. 7, since 130a in a first position is blocking movement of 130b to the second position).
Regarding claim 8, Johnson teaches wherein the first actuator and the second actuator are further configured such that, when the first actuator and the second actuator are in the second position, moving the first actuator to the first position is configured to cause the second actuator to move to the first position (moving 130a toward the first position moves 130b toward the first position as 130b would otherwise block 130a from moving to the first position), and when the second actuator is in the first 
Regarding claim 9, Johnson teaches wherein the second actuator is configured to move from the first position to the second position regardless of a position of the first actuator (130b is capable of moving from the first position to the second position without having to first engage the first actuator).
Regarding claim 10, Johnson teaches wherein each of the first and second actuator includes a trigger pivotally coupled to a housing (130a and 130b are triggers that are coupled to 105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  Claim(s) 4-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being obvious over Johnson (US 9,044,243) in view of Deville (US 2009/0138003).
Regarding claim 4, Johnson is silent regarding wherein the first actuator includes a cam follower and the second actuator includes a cam surface, the cam follower and the cam surface being configured to move into and out of contact one another depending on relative positions of the first actuator and the second actuator.

It would have been obvious to one of ordinary skill in the art to modify Johnson with the cam mechanism of Deville, as a way for the actuators to assist to interact to retract to move the blade when the jaws are moved to rest (par. [0137]).
Regarding claim 5, Johnson is silent regarding the cams, but teaches movement of the second actuator from the first position toward the second position causes proportional movement of the first actuator from the first position toward the second position (moving 130b to the second position would move 130a proportionally toward the second position).
However, Deville teaches wherein the cam follower and the cam surface are configured such that movement of the second actuator from the first position toward the second position causes proportional movement of the first actuator from the first position toward the second position (par. [0137] cam elements 2512 and 2532 interact to allow the actuator to move together as the trigger is allowed to return to rest position).
It would have been obvious to one of ordinary skill in the art to modify Johnson with the cam mechanism of Deville, as a way to assist the actuators to interact to retract to move the blade when the jaws are moved to rest (par. [0137]).
Regarding claim 6, Johnson is silent regarding the cams.
However, Deville teaches wherein the cam follower and the cam surface are configured to prevent binding of the second actuator to the first actuator when the first actuator and 
It would have been obvious to one of ordinary skill in the art to modify Johnson with the cam mechanism of Deville, as a way to assist the actuators to interact to retract to move the blade when the jaws are moved to rest (par. [0137]).
Regarding claim 11, Johnson teaches a surgical instrument (100), comprising: an elongate shaft (106) having at its distal end an end effector having first and second jaws configured to grasp tissue (110 with jaws 122a-b); a cutting element configured to translate along the end effector to cut tissue (161 to cut tissue);
a first actuator configured to control grasping of the tissue by the first and second jaws (actuator 130a); a second actuator configured to control the translation of the cutting element (130b); wherein the first actuator and the second actuator are each configured to move between a released position and an actuated position (Figs. 4a-7);
Johnson teaches the cutting element configured to translate distally along the end effector to cut tissue grasped between the first and second jaws (161 translates along 122a-b to cut tissue as in Figs. 6-7). Johnson is silent regarding a cam surface formed on one of the first actuator and the second actuator; a cam follower formed on another of the first actuator and the second actuator; wherein the cam follower and the cam surface are configured to contact one another, but teaches movement of the second actuator from the released position to the actuated position is effective to move the first actuator proportionally toward the actuated position unless the first actuator is already in the actuated position (moving 130b to the second position would move 130a toward the second position).

It would have been obvious to one of ordinary skill in the art to modify Johnson with the cam mechanism of Deville, as a way for the actuators to assist to interact to retract to move the blade when the jaws are moved to rest (par. [0137]).
Regarding claim 12, Johnson is silent regarding wherein the cam follower and the cam surface are configured to be spaced apart from one another when the first actuator is in the actuated position such that the second actuator can move independently of the first actuator.
However, Deville teaches cam follower 2512 cam surface 2532 spaced apart depending on positions of the actuators (Figs. 25, with 1820 not actuated).
It would have been obvious to one of ordinary skill in the art to modify Johnson with the cam mechanism of Deville, as a way for the actuators to assist to interact to retract to move the blade when the jaws are moved to rest (par. [0137]).
Regarding claim 13, Johnson is silent regarding the cam mechanism.
However, Deville teaches wherein the cam follower and the cam surface are configured to contact one another such that movement of the first actuator from the actuated position to the released position is effective to move the second actuator proportionally toward the released position unless the second actuator is already in the released position (par. [0137] cam elements 2512 and 2532 interact to allow the actuator to move together as the trigger is allowed to return to rest position).

Regarding claim 14, Johnson teaches an electrode configured to deliver RF energy to the tissue grasped by the end effector (col. 5, lines 30-40).
Regarding claim 15, Johnson teaches wherein a force required to move the second actuator to the actuated position when the first actuator and the second actuator are in the released position is greater than a force required to move the second actuator to the actuated position when the first actuator is in the actuated position and the second actuator is in the released position (more force is required to move 130b to the second position in Fig. 5 from Fig. 4a, compared to from Fig. 6 to Fig. 7, since 130a in a first position is blocking movement of 130b to the second position).
Regarding claim 16, Johnson teaches wherein the second actuator is configured to move from the released position to the actuated position regardless of a position of the first actuator (130b is capable of moving from the first position to the second position without having to first engage the first actuator).
Regarding claim 17, Johnson teaches wherein each of the first and second actuator includes a trigger pivotally coupled to a housing (130a-b are triggers that are coupled to 105).
Regarding claim 18, Johnson is silent regarding the cam mechanism.
However, Deville teaches wherein the cam follower and the cam surface are configured to prevent binding of the second actuator to the first actuator when the first actuator and 
It would have been obvious to one of ordinary skill in the art to modify Johnson with the cam mechanism of Deville, as a way for the actuators to assist to interact to retract to move the blade when the jaws are moved to rest (par. [0137]).
Allowable Subject Matter
Claims 19-21 allowed.
Regarding claim 19, Johnson is the closest prior art of record found. However, Johnson does not teach the second actuator both cutting tissue between the jaws with the cutting element and moving the first actuator toward the actuated position when the first actuator is in the released position, but instead teaches separate instances of moving the first actuator in a first movement, and cutting tissue with the cutting element in the second position. While there is are prior art such as Truckai (US 7,189,233) teaching both jaw closure and cutting based on actuation of 1 element 140, Examiner sees no motivation to combine the references using the two actuation elements of Johnson. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Response to Arguments
Applicant's arguments filed 11/6/20 have been fully considered but they are not persuasive. Applicant argues to claim 1 that Johnson does not anticipate claim 1 as it does not teach the second actuator actuating to cut tissue and the first actuator to move to the second position. However, the second actuator and first actuator do move from a first position to a second position to close the jaws as in at least figs. 3a-b, and further .
Applicant argues regarding claim 11 that the combination would not be made as one of ordinary skill in the art would not modify the actuators of Johnson with the cam mechanism of Deville, as the device would not operate as the triggers 13a-b move together in various stages of operation. However, in order to allow the trigger portions to move together to retract once Fig. 3f of Johnson is achieved, having the mechanism of Deville would be desirable, to allow for both 130a-b to be returned to the first positions.
Applicant’s remaining arguments are dependent on arguments addressed above and are not persuasive for the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794